The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-11, seeking the immediate temporary suspension from the practice of law of Edwyn D. Macelus of Edgewater, who was admitted to the bar of this State in 2013, and good cause appearing;
It is ORDERED that the petition is granted, and Edwyn D. Macelus is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that Edwyn D. Macelus be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Edwyn D. Macelus pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown, pending the *894further Order of this Court; and it is further
ORDERED that Edwyn D. Macelus comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent's file as an attorney at law of this State.